Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00144-CV

                                    IN RE THE GEO GROUP, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 13, 2020, relator filed a petition for writ of mandamus and a motion for

temporary relief. After considering the petition and the record, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a). Relator’s motion for temporary relief is denied as moot.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI16343, styled Human Rights Defense Center v. The GEO Group,
Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.